          Case 1:19-cv-11534-AJN Document 20 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            9/15/2020



 Himelda Mendez,

                       Plaintiff,
                                                                                19-cv-11534 (AJN)
                –v–
                                                                                      ORDER
 Sadigh Gallery Ancient Art Inc.,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The parties shall file a joint status report no later than September 25, 2020. Plaintiff is
hereby ordered to serve a copy of this Order on Defendant and to file an affidavit of service on
the public docket no later than September 21, 2020.

       SO ORDERED.


Dated: September 15, 2020                          __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
